Name: Decision No 2/80 of the EEC-Finland Joint-Committee of 28 May 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: tariff policy;  miscellaneous industries;  European construction;  executive power and public service;  international trade;  Europe
 Date Published: 1980-10-01

 Avis juridique important|21980D1001(10)Decision No 2/80 of the EEC-Finland Joint-Committee of 28 May 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 257 , 01/10/1980 P. 0029 - 0029JOINT COMMITTEE DECISION No 2/80 of 28 May 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed in Brussels on 5 October 1973, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as "Protocol 3", and in particular Article 28 thereof, Whereas experience acquired since the entry into force of the Agreement shows that the origin rule laid down for certain imitation jewellery in Protocol 3 must be adapted to take account of the evolution of manufacturing techniques of those products and the international economic conditions concerning trade in those products; Whereas this origin rule should therefore be amended, HAS DECIDED AS FOLLOWS:Article 1 In List B annexed to Protocol 3 the rule set out in the Annex to this Decision shall be inserted in the appropriate place as determined by the numerical order of the tariff headings.Article 2 This Decision shall enter into force on 1 October 1980. Done at Brussels, 28 May 1980. For the Joint Committee The President A. WIHTOL ANNEX